United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3565
                                   ___________

Thomas Pellegrino,                        *
                                          *
            Plaintiff-Appellant,          *
                                          *
      v.                                  *
                                          *
Bill Janklow, South Dakota State          *
Governor; Jeff Bloomberg, South           *
Dakota Secretary of Corrections;          *
Doneen Hollingsworth, South Dakota        *   Appeal from the United States
Secretary of Health; Douglas Weber,       *   District Court for the
Warden, South Dakota State                *   District of South Dakota.
Penitentiary; Eugene Regier, M.D.,        *
Medical Director of SDSP Health           *        [UNPUBLISHED]
Services (aka: The SD Department of       *
Health Correctional Health Care);         *
South Dakota State Penitentiary; Mr.      *
Zike, P.A., SDSP; R. L. Kuemper,          *
Associate Warden, SDSP; Troy Ponto,       *
SDSP Unit Mgr., SDSP; J. P. Syverson,     *
SDSP Health Services Nurse and            *
Officer Director; Buthe, SDSP; Frazier,   *
SDSP Corrections Officer; Deyong,         *
Unit Counselor, SDSP; Dave Schiefen,      *
SDSP Mgmt. (Policy) Analyst; Gregory      *
Desautel, M.D.; James Shaeffer, M.D.,     *
Michael Rost; Health Care Medical         *
Technology, Inc.; Co. Schnieder,          *
Health Services; Nurse Vince,             *
                                          *
            Defendants-Appellees.         *
-------------------------                    *
                                             *
Thomas Pellegrino,                           *
                                             *
               Plaintiff-Appellant,          *
                                             *
       v.                                    *
                                             *
Tim Reisch, in his official and              *
individual capacities; Douglas Weber,        *
in his official and individual capacities;   *
Dave Schiefen, in his individual             *
capacity; Brian Lee, in his individual       *
capacity; Sonny Walter, SDSP Inmate          *
Contract Attorney, in his individual         *
capacity; Miller-Hunhof, in her              *
individual capacity; Doneen                  *
Hollingsworth, in her official and           *
individual capacities; Michael Rost, in      *
his official and individual capacities;      *
Eugene Regier, Dr., in his official and      *
individual capacities; Mr. Zike, in his      *
individual capacity; J. P. Syverson, in      *
his individual capacity; Troy Ponto, in      *
his individual capacity; J. D. Miller,       *
SDSP, in his individual capacity; Bill       *
Janklow, South Dakota State Governor;        *
Jeff Bloomberg, South Dakota                 *
Secretary of Corrections; South Dakota       *
State Penitentiary; R. L. Kuemper,           *
Associate Warden, SDSP; Nurse Buthe,         *
SDSP; Co Frazier, SDSP Corrections           *
Officer; Mr. Deyong, Unit Counselor,         *
SDSP; Gregory Desautel, M.D.; James          *
Shaeffer; Michael Rost, Dr.; Health          *
Care Medical Technology, Inc.;               *
Co. Schnieder, Health Services;              *

                                             -2-
Nurse Vince,                          *
                                      *
             Defendants-Appellees.    *
                                 ___________

                              Submitted: July 1, 2004
                                 Filed: August 23, 2004
                                  ___________

Before WOLLMAN, LAY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Thomas Pellegrino is an inmate at the South Dakota State Penitentiary. In late
2002 and early 2003, Pellegrino filed two pro se lawsuits alleging, inter alia, that
prison officials and others were deliberately indifferent to his serious medical needs.
These cases were later consolidated. On September 2, 2003, Pellegrino moved for
a court-appointed medical expert, a temporary restraining order, and a hearing for a
preliminary injunction. Without holding a hearing, the district court denied
Pellegrino’s motion on September 22, 2003. Pellegrino has filed this interlocutory
appeal challenging the denial of his tripartite motion. See 28 U.S.C. § 1292(a)(1).

       We do not have jurisdiction to review the district court’s denial of a temporary
restraining order. See, e.g., Hamm v. Groose, 15 F.3d 110, 112-13 (8th Cir. 1994).
We review the denial of a preliminary injunction and the denial of a court-appointed
medical expert for an abuse of discretion. See Manion v. Nagin, 255 F.3d 535, 538
(8th Cir. 2001) (preliminary injunction); United States v. Provost, 875 F.2d 172, 175
(8th Cir. 1989) (appointment of an expert witness).

      In his court filings and again on appeal, Pellegrino alleges that Defendants have
denied him needed medical care. Some of Pellegrino’s allegations strike us as totally


                                         -3-
outrageous–for instance, that there is a vast conspiracy among Defendants to kill him.
Pellegrino also alleges that Defendants have refused to let him see specialists, have
refused to fill prescriptions or have purposely given him the wrong medications, and
have denied him follow-up visits ordered by his doctors. Defendants deny these
allegations.

       In the past, Pellegrino has flooded the district court with various complaints
against prison authorities, and the district court has become familiarized with the
frivolous nature of Pellegrino’s claims. In the present case, the district court stated
it was not persuaded that a temporary restraining order or a preliminary injunction
was required, finding that Pellegrino did not show a probability of success on the
merits of his claims.

       Under the circumstances, we affirm the district court’s decision and urge the
district court not to entertain any further complaints by Pellegrino which would
require certification of in forma pauperis petitions in both the district court and in this
court. We hold that Pellegrino’s continued abuse of the legal process has placed an
undue strain on the judicial resources of the district court as well as this court. The
only complaint that the district court must seriously entertain and review is one of
imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

      The appeal is dismissed.

      It is so ordered.
                          ______________________________




                                           -4-